Exhibit 10-29



ENERY EAST MANAGEMENT CORPORATION
FORM OF SEVERANCE AGREEMENT
for executive officers of the company that
do not have employment agreements


THIS AGREEMENT, dated ___________, 20__, is made by and between ENERGY EAST
MANAGEMENT CORPORATION, a Delaware corporation (the "Company"), and
_____________________ (the "Executive").

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel;
and

WHEREAS, the Board of Directors of the Company (the "Board') recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the last Section hereof) exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2006; provided, however, that commencing
on January 1, 2007 and each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company (upon authorization by the
Board) or

the Executive shall have given notice not to extend this Agreement or a Change
in Control shall have occurred prior to such January 1; provided, however, if a
Change in Control shall have occurred during the term of this Agreement, this
Agreement shall continue in effect until at least the end of the
Change-in-Control Protective Period.

3. Company's Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive's covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the "Severance Payments" described in Section 6.1
hereof and the other payments and benefits described herein in the event the
Executive's employment with the Company is terminated following a Change in
Control and dining the term of this Agreement. Except as provided by the second
sentence of Section 6.1 hereof or the last sentence of Section 9.1 hereof, no
amount or benefit shall be payable under this Agreement unless there shall have
been a termination of the Executive's employment with the Company following a
Change in Control. This Agreement shall not be construed as creating an express
or implied contract of employment and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.

4. The Executive's Covenants.

4.1 The Executive agrees that, subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control during the term of this
Agreement, the Executive will remain in the employ of the Company until the
earliest of (i) a date which is two (2) years from the date of such Potential
Change of Control, (ii) the date of a Change in Control, (iii) the date of
termination by the Executive of the Executive's employment for Good Reason, by
reason of death, Disability or Retirement, or (iv) the termination by the
Company of the Executive's employment for any reason.

4.2 The Executive agrees to comply with the provisions of Sections 2, 3, 4, 5,
6, 7, 8, and 9 of the Employee Invention and Confidentiality Agreement in
consideration for the rights and benefits set forth in this Agreement; these
Sections of the Employee Invention and Confidentiality Agreement, along with
definitions of defined terms used in such Sections, are incorporated into this
Agreement by reference.

5. Compensation Other Than Severance Payments.

5.1 Following a Change in Control and during the term of this Agreement, during
any period that the Executive fails to perform the Executive's full-time duties
with the Company as a result of incapacity due to physical or mental illness,
the Company shall pay the Executive's base salary to the Executive at the rate
in effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period, until the Executive's employment is terminated by the Company for
Disability; provided, however, that such base salary payments shall be reduced
by the sum of the amounts, if any, payable to the Executive at or prior to the
time of any such base salary payment under disability benefit plans of the
Company or under the Social Security disability insurance program, which amounts
were not previously applied to reduce any such base salary payments.

5.2 If the Executive's employment shall be terminated for any reason following a
Change in Control and during the term of this Agreement, the Company shall pay
the Executive's base salary to the Executive through the Date of Termination at
the rate in effect at the time the Notice of Termination is given, together with
all compensation and benefits payable to the Executive through the Date of
Termination under the terms of any compensation or benefit plan, program or
arrangement maintained by the Company during such period.

5.3 If the Executive's employment shall be terminated for any reason following a
Change in Control and during the term of this Agreement, the Company shall pay
the Executive's normal post-termination compensation and benefits to the
Executive as such payments become due. Subject to Section 6.1 hereof, such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements (other than this Agreement).

6. Severance Payments.

6.1 The Company shall pay the Executive the payments described in this Section
6.1 (the "Severance Payments") upon the termination of the Executive's
employment following a Change in Control and during the term of this Agreement,
in addition to the payments and benefits described in Section 5 hereof, unless
such termination is (i) by the Company for Cause, (ii) by reason of death,
Disability or Retirement, or (iii) by the Executive without Good Reason. For
purposes of the immediately preceding sentence, if a termination of the
Executive's employment occurs prior to a Change in Control, but following a
Potential Change in Control in which a Person has entered into an agreement with
Energy East Corporation ("Energy East") the consummation of which will
constitute a Change in Control, such termination shall be deemed to have
followed a Change in Control and to have been (i) by the Company without Cause,
if the Executive's employment is terminated without Cause at the direction of
such Person, or (ii) by the Executive with Good Reason, if the Executive
terminates his employment with Good Reason and the act (or failure to act) which
constitutes Good Reason occurs following such Potential Change in Control and at
the direction of such Person.

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two (2) times the sum of (i) the
higher of the Executive's annual base salary in effect immediately prior to the
occurrence of the event or circumstance upon which the Notice of Termination is
based or the Executive's annual base salary in effect immediately prior to the
Change in Control, and (ii) the higher of (x) (the amount paid to the Executive
pursuant to the Company's Annual Executive Incentive Plan, or any successor
annual executive incentive compensation plan, as the case may be, in the fiscal
year preceding that in which the Date of Termination occurs, or (y) the average
amount so paid in the three fiscal years preceding that in which the Change in
Control occurs.

(B) Notwithstanding any provision of the Company's Annual Executive Incentive
Plan or successor annual executive incentive compensation plan (but provided
that there shall be no duplication of the benefits under such plans), the
Company shall pay to the Executive a lump sum amount, in cash, equal to the sum
of (i) any incentive compensation which has been allocated or awarded to the
Executive for a completed fiscal year preceding the Date of Termination under
the Annual Executive Incentive Plan, or any successor annual executive incentive
compensation plan, as the case may be, but has not yet been either (x) paid
(pursuant to Section 5.2 hereof or otherwise) or (y) deferred pursuant to the
Deferred Compensation Plan for Salaried Employees, and (ii) a pro rata portion
to the Date of Termination of the aggregate value of any contingent incentive
compensation award to the Executive for any uncompleted fiscal year under the
Annual Executive Incentive Plan, or any successor annual executive incentive
compensation plan, calculated as to each such award in accordance with Article
XI (A) (iii) of the Annual Executive Incentive Plan or any comparable provision
in any successor annual executive incentive compensation plan.

(C) In determining the retirement benefits to which the Executive is entitled
under the Company's Supplemental Executive Retirement Plan (or any successor
plan), the Executive shall be given an additional two (2) years of service
credit at the Executive's highest annual rate of compensation during the twelve
(12) months immediately preceding the Date of Termination and shall be deemed to
be two (2) years older than he is; such benefits shall be determined without
regard to any amendment to the Supplemental Executive Retirement Plan (or any
successor plan) made subsequent to a Change in Control and on or prior to the
Date of Termination, which amendment adversely affects in any manner the
computation of retirement benefits thereunder.

(D) For a twenty-four (24) month period after the Date of Termination, the
Company shall arrange to provide the Executive with life, disability, accident
and health insurance benefits substantially similar to those which the Executive
is receiving immediately prior to the Notice of Termination (without giving
effect to any reduction in such benefits subsequent to a Change in Control if
such reduction constitutes Good Reason). Benefits otherwise receivable by the
Executive pursuant to this Section 6.1(D) shall be reduced to the extent
comparable benefits are actually received by or made available to the Executive
without cost during the twenty-four (24) month period following the Executive's
termination of employment (and any such benefits actually received by the
Executive shall be reported to the Company by the Executive). If the benefits
provided to the Executive under this Section 6.1(D) shall result in a Gross-Up
Payment, pursuant to Section 6.2, and these Section 6.1(D) benefits are
thereafter reduced pursuant to the immediately preceding sentence because of the
receipt of comparable benefits, the Gross-Up Payment shall be recalculated so as
to reflect that reduction, and the Executive shall refund to the Company an
amount equal to any calculated reduction in the Gross-Up Payment, but only if
and to the extent, the Executive receives a refund of any Excise Tax previously
paid to the Executive pursuant to Section 6.2 hereof.

(E) For a period equal to the lesser of (i) the period from the Date of
Termination to the date on which the Executive commences employment with another
employer or (ii) the twenty-four (24) month period immediately following the
Date of Termination, the Company shall arrange to provide the Executive with
outplacement counseling; provided, however, that the aggregate cost of such
counseling shall not exceed five percent (5%) of the Executive's annual base
salary in effect immediately prior to the occurrence of the event or
circumstance upon which the Notice of Termination is based.

6.2 (A) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive on account of a Change in Control, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a "Payment"), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Executive
shall be entitled to receive an additional payment ("Gross-Up Payment") in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including without
limitation, any income taxes and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.

(B) Subject to the provisions of Section 6.2(C) hereof, all determinations
required to be made under this Section 6.2, including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
used in arriving at such determinations, shall be made by the Company's
principal outside accounting firm (the "Accounting Firm") which shall provide
detailed supporting calculations both to the Board and the Executive within
fifteen (15) business days of the Date of Termination and/or such earlier
date(s) as may be requested by the Company or the Executive (each such date and
the Date of Termination shall be referred to as a "Determination Date", for
purposes of this Section 6.2(B) and Section 6.3 hereof). All fees and expenses
of the Accounting Firm shall be borne solely by the Company. The initial
Gross-Up Payment, if any, as determined pursuant to this Section 6.2(B), shall
be paid by the Company to the Executive within five (5) days of the receipt of
the Accounting Firm's determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion that failure to report the Excise Tax on the Executive's
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm under
this Section 6.2(B) shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 6.2(C) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

(C) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of an Underpayment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the twenty-four
(24) day period following the date on which he gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceeding relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6.2(C), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income
tax, including interest or penalties with respect thereto, imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company's control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(D) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 6.2(C) hereof, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Section 6.2(C) hereof) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 6.2(C) hereof a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of twenty-four (24) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.

6.3 The payments provided for in Section 6.1 hereof (other than Section 6.1(C),
(D) and (E)) shall be made six (6) months following the Date of Termination.

6.4 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive as a result of a termination which entitles the
Executive to the Severance Payments (including all such fees and expenses, if
any, incurred in disputing any such termination or in seeking in good faith to
obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of section 4999 of the Code to any payment or benefit provided
hereunder). Such payments shall be made within five (5) business days after
delivery of the Executive's written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

7. Termination Procedures.

7.1 Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive's employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with Section 10 hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated. Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three quarters (3/4) of the entire

membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive's
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.

7.2 Date of Termination. "Date of Termination", with respect to any purported
termination of the Executive's employment after a Change in Control and during
the term of this Agreement, shall mean (i) if the Executive's employment is
terminated by his death, the date of his death, (ii) if the Executive's
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that the Executive shall not have returned to the
full time performance of the Executive's duties during such thirty (30) day
period), and (iii) if the Executive's employment is terminated for any other
reason, the date specified in the Notice of Termination (which, in the case of a
termination by the Company, shall not be less than thirty (30) days (except in
the case of a termination for Cause) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given).

8. No Mitigation. The Company agrees that, if the Executive's employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6. Further, the
amount of any payment or benefit provided for in Section 6 (other than Section
6.1(D)) shall not be reduced by any compensation earned by the Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

9. Successors: Binding Agreement.

9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such. succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. if the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in

writing in accordance herewith, except that notice of change of address shall be
effective only upon actual receipt:



To the Company:

Energy East Management Corporation
52 Farm View Drive
Gloucester, Maine 04260
Attention: Corporate Secretary


To the Executive:

____________________
____________________
____________________

11. Miscellaneous.

11.1 No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
There shall be withheld from any payments provided for hereunder any amounts
required to be withheld under federal, state or local law and any additional
withholding amounts to which the Executive has agreed. The obligations of the
Company and the Executive under Sections 6 and 7 shall survive the expiration of
the term of this Agreement.

11.2 References in this Agreement to employee benefit plans. compensation plans,
incentive plans, pension plans. disability policies or similar plans, programs
or arrangements of the Company include such plans, programs or arrangements of
Energy East or any of its subsidiaries if maintained for the benefit of
employees of the Company.

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. Settlement of Disputes: Arbitration.

14.1 Subject to Section 14.2, all claims by the Executive for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Subject to Section 14.2, any denial by the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon. The Board shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim and shall further
allow the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive's claim has been
denied. To the extent permitted by applicable law, any further dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Binghamton, New York in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator's award in any court having jurisdiction.

14.2. Section 14.1 and anything herein to the contrary notwithstanding, the
Executive agrees that any breach or violation of Sections 2, 3, 4, 5, 6, 7, 8,
and/or 9 of the Employee Invention and Confidentiality Agreement will result in
immediate and irreparable injury to the Company in amounts difficult to
ascertain. Therefore, upon any breach of any of these Sections by the Executive,
the Company shall be entitled to proceed directly to court to obtain the
remedies of specific performance and injunctive relief (including but not
limited to temporary restraining orders, preliminary injunctions and permanent
injunctions) without the necessity of posting a bond or other undertaking, or
otherwise first using the dispute resolution and/or arbitration procedures set
forth in Section 14.1 above.

15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) Intentionally Omitted.

(B) "Beneficial Owner" shall have the meaning defined in Rule 13d3 under the
Exchange Act.

(C) "Board" shall mean the Board of Directors of the Company.

(D) "Cause" for termination by the Company of the Executive's employment, after
any Change in Control (or after any Potential Change in Control under the
circumstances described in the second sentence of Section 6.1 hereof, shall mean
(i) the willful and continued failure by the Executive to substantially perform
the Executive's duties with the Company (other than any such failure resulting
from the Executive's incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 7.1) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and

materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive's part shall be deemed "willful" unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive's act, or failure to act, was in the best interest of
the Company.

(E) A "Change in Control" shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Energy East (not including in the securities beneficially owned by
such Person any securities acquired directly from the Energy East or its
affiliates) representing 25% or more of the combined voting power of the Energy
East's then outstanding securities; or

(ii) during any period of two consecutive years (not including any period prior
to the date of this Agreement), individuals who at the beginning of such period
constitute the Board of Directors of Energy East and any new director (other
than a director designated by a Person who has entered into an agreement with
Energy East to effect a transaction described in paragraph (i), (iii) or (iv) of
this Change in Control definition or a director whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitations of proxies or consents by or on behalf of a Person other than the
Board of Directors of Energy East) whose election by the Board of Directors of
Energy East or nomination for election by Energy East 's stockholders was
approved by a vote of at least two thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

(iii) the shareholders of Energy East approve a merger or consolidation of
Energy East with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of Energy East outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Energy East or any of its
subsidiaries, at least 75% of the combined voting power of the voting securities
of Energy East or such surviving entity outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of Energy East (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of Energy East's then
outstanding securities; or

(iv) the shareholders of Energy East approve a plan of complete liquidation of
Energy East or an agreement for the sale or disposition by Energy East of all or
substantially all Energy East 's assets.



(F) "Change in Control Protective Period" shall mean the period from the
occurrence of a Change in Control until the later of (i) the second anniversary
of such Change in Control or, (ii) if such Change in Control shall be caused by
the shareholder approval of a merger or consolidation described in Section 1
5(E)(III) hereof, the second anniversary of the consummation of such merger or
consolidation, provided, however, that in the event that the agreement providing
for such merger or consolidation, as described in Section 1 5(E)(III) hereof, is
terminated without consummation of such merger or consolidation, the
Change-in-Control Protective Period shall expire 90 days following such
termination, unless there has occurred another event constituting a Change in
control, in which case the Change-in-Control Protective Period shall expire upon
the date described herein with respect to such subsequent Change-in-Control.

(G) "Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(H) "Company" shall mean Energy East Management Corporation and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

(I) "Date of Termination" shall have the meaning stated in Section 7.2 hereof.

(J) "Disability" shall be deemed the reason for the termination by the Company
of the Executive's employment, if, as a result of the Executive's incapacity due
to physical or mental illness, the Executive shall have been absent from the
full time performance of the Executive's duties with the Company for the maximum
number of months applicable to the Executive under the Company's Disability
Policy for Salaried Employees, or any successor policy, (but in no event for
less than six (6) consecutive months), the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full time performance of the Executive's duties.

(K) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(L) "Excise Tax' shall have the meaning stated in Section 6.2(A) hereof

(M) "Executive" shall mean the individual named in the first paragraph of this
Agreement.

(N) "Good Reason" for termination by the Executive of the Executive's employment
shall mean the occurrence (without the Executive's express written consent)
after any Change in Control, or after any Potential Change in Control under the
circumstances described in the second sentence of Section 6.1 hereof (treating
all references in paragraphs (i) through (vii) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (i), (v), (vi) or (vii) below, such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:

(i) the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer of the Company or a substantial
alteration in the nature or status of the Executive's responsibilities from
those in effect immediately prior to the Change in Control (including without
limitation, any such alteration attributable to the fact that the Company may no
longer be a public company);

(ii) a reduction by the Company in the Executive's annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(iii) the relocation of the Company's principal executive offices to a location
more than fifty (50) miles from the location of such offices immediately prior
to the Change in Control or the Company's requiring the Executive to be based
anywhere other than the Company's principal executive offices except for
required travel on the Company's business to an extent substantially consistent
with the Executive's present business travel obligations;

(iv) the failure by the Company, without the Executive's consent, to pay to the
Executive any portion of the Executive's current compensation, or to pay to the
Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days of the date
such compensation is due;

(v) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive's total compensation, including but not
limited to the Company's Annual Executive Incentive Plan, Long Term Executive
Incentive Share Plan, and Supplemental Executive Retirement Plan, or any
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan. or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive's participation relative to other
participants, as existed at the time of the Change in Control;

(vi) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's pension, life insurance, medical, health and accident, or
disability plans in which the Executive was participating at the time of the
Change in Control, the taking of any action by the Company which would directly
or indirectly materially reduce any of such benefits or deprive the Executive of
any material fringe benefit enjoyed by the Executive at the time of the Change
in Control, or the failure by the Company to provide the Executive with the
number of paid vacation days to which the Executive is entitled on the basis of
years of service with the Company in accordance with the Company's normal
vacation policy in effect at the time of the Change in Control; or

(vii) any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1; for purposes of this Agreement, no such purported termination shall
be effective. The Executive's right to terminate the Executive's employment for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness. The Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.



(0) "Notice of Termination" shall have the meaning stated in Section hereof.

(P) "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof; however, a Person
shall not include (i) Energy East or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of Energy East
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of

Energy East in substantially the same proportions as their ownership of stock of
Energy East.



(Q) "Potential Change in Control" shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied:

(i) Energy East enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii) Energy East or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(iii) any Person (x) is or becomes the Beneficial Owner, directly or indirectly,
(y) discloses directly or indirectly to Energy East (or publicly) a plan or
intention to become the Beneficial Owner, directly or indirectly, or (z) makes a
filing under the Hart Scott Rodino Antitrust Improvements Act of 1976, us
amended, with respect to securities to become the Beneficial Owner, directly or
indirectly, of securities of Energy East representing 9.9% or more of the
combined voting power of Energy East's then outstanding securities; or

(iv) the Board of Directors of Energy East adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.



(R) "Retirement" shall be deemed the reason for the termination by the Company
or the Executive of the Executive's employment if such employment is terminated
in accordance with the Company's retirement policy, not including early
retirement, generally applicable to its salaried employees, as in effect
immediately prior

to the Change in Control, or in accordance with any retirement arrangement
established with the Executive's consent with respect to the Executive.

(S) "Severance Payments" shall mean those payments described in Section 6.1
hereof.

(T) Intentionally Omitted.

(U) "Employee Invention and Confidentiality Agreement" means the Employee
Invention and Confidentiality Agreement between the Company and the Executive
attached hereto as "Appendix A."

 

(V) "Energy East" shall mean Energy East Corporation, a New York corporation.

ENERGY EAST MANAGEMENT CORPORATION

By______________________________



________________________________

